Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 1 of 7 PageID 11274




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

     UNITED STATES OF AMERICA

     v.                                       Case No. 8:14-cr-217-VMC-TGW

     MAHMOUD ALDISSI
                                          /

                                        ORDER

           This matter comes before the Court upon consideration of

     pro   se   Defendant     Mahmoud     Aldissi’s      second     Motion    for

     Compassionate Release (Doc. # 483), filed on January 19, 2021.

     The United States responded on February 5, 2021. (Doc. # 487).

     For the reasons set forth below, the Motion is denied.

     I.    Background

           On   March   20,   2015,   a   jury   found    Aldissi    guilty    of

     conspiracy to commit wire fraud, seven counts of wire fraud,

     five counts of aggravated identity theft, and two counts of

     falsification of records involving federal investigations.

     (Doc. # 270). On September 14, 2015, the Court sentenced

     Aldissi to 180 months’ imprisonment, followed by thirty-six

     months’ supervised release. (Doc. # 337). Aldissi is sixty-

     eight years old and his projected release date from FCP

     Montgomery is December 29, 2027. (Doc. # 487 at 2).

           On September 22, 2020, Aldissi filed his first motion



                                          1
Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 2 of 7 PageID 11275




     for compassionate release, citing to the COVID-19 pandemic,

     his   age,    abnormal    hemoglobin       levels,    and    his   underlying

     health   condition       of    thalassemia    minor,    a     genetic      blood

     disorder. (Doc. # 472). In denying the Motion, the Court held

     “that Aldissi has not exhausted his administrative remedies,

     but even assuming that he has, the Motion is denied because

     Aldissi’s      circumstances         are     not      extraordinary           and

     compelling.” (Doc. # 477 at 2-3).

           Now,    Aldissi     renews     his    request    for    compassionate

     release under Section 3582(c)(1)(A)(i), as amended by the

     First Step Act, because Aldissi has allegedly since been

     diagnosed with sickle-cell anemia, and because additional

     inmates in his facility have been diagnosed with COVID-19.

     (Doc. # 483 at 1-2). The United States has responded (Doc. #

     487), and the Motion is now ripe for review.

     II.   Discussion

           The United States argues that Aldissi still “has not

     demonstrated      that        he   meets    the    requirements         for    a

     compassionate release . . . because he fails to bring any

     cognizable new claim.” (Doc. # 487 at 2). The Court agrees

     and   finds    that      Aldissi’s    circumstances         are    still      not

     extraordinary and compelling so as to warrant release.

           A term of imprisonment may be modified only in limited


                                           2
Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 3 of 7 PageID 11276




     circumstances. 18 U.S.C. § 3582(c). Aldissi argues that his

     sentence may be reduced under Section 3582(c)(1)(A)(i), which

     states:

          the court, upon motion of the Director of the Bureau
          of Prisons, or upon motion of the defendant after
          the    defendant    has    fully    exhausted    all
          administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may
          reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent they are applicable, if it
          finds that [ ] extraordinary and compelling reasons
          warrant such a reduction . . . and that such a
          reduction is consistent with the applicable policy
          statements issued by the Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

     expands the criteria for compassionate release and gives

     defendants the opportunity to appeal the [BOP’s] denial of

     compassionate release.” United States v. Estrada Elias, No.

     6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

     (citation    omitted).    “However,    it   does   not   alter   the

     requirements that prisoners must first exhaust administrative

     remedies before seeking judicial relief.” Id.

          Even    assuming     that   Aldissi     has   exhausted     his

     administrative remedies, his Motion is denied because he has

     not demonstrated extraordinary and compelling circumstances

     warranting release. The Sentencing Commission has set forth


                                      3
Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 4 of 7 PageID 11277




     examples of qualifying “extraordinary and compelling reasons”

     for compassionate release, including but not limited to: (1)

     terminal    illness;     (2)   a     serious   medical    condition   that

     substantially diminishes the ability of the defendant to

     provide self-care in prison; or (3) the death of the caregiver

     of the defendant’s minor children. USSG §1B1.13, comment.

     (n.1).     Aldissi     bears   the    burden     of   establishing    that

     compassionate release is warranted. See United States v.

     Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2

     (M.D.    Fla.   June   7,   2019)    (“Heromin    bears   the   burden   of

     establishing that compassionate release is warranted.”).

             Aldissi alleges that he was recently diagnosed with

     sickle-cell anemia. (Doc. # 483 at 21). However, per his

     physician’s certification, Aldissi has the sickle cell trait,

     but has not been diagnosed with the disease – which is vastly

     different. See (Doc. # 487 at 3-4); (Doc. # 490-1 at 2)

     (“Sickle cell trait (SCT) is not a mild form of sickle cell

     disease. Having SCT simply means that a person carries a

     single gene for sickle cell disease (SCD) and can pass this

     gene along to their children. People with SCT usually do not

     have any of the symptoms of SCD and live a normal life.”);

     (Doc. # 490 at 27) (“This inmate has sickle cell trait[.]”);

     see also United States v. Thomas, No. 10-30046, 2020 WL


                                           4
Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 5 of 7 PageID 11278




     4917730, at *5 (C.D. Ill. Aug. 21, 2020) (“At the present

     time, however, sickle cell trait is not among the CDC’s risk

     factors for COVID. The possibility that Defendant has an

     increased    risk     thus    is   speculative.     Accordingly,     the

     Defendant has not shown extraordinary and compelling reasons

     that would warrant compassionate release based on the current

     conditions at FCI Elkton and his health situation.”).

           And,   the    Court    previously   held   that   his   underlying

     condition of thalassemia minor and his age do not constitute

     extraordinary and compelling circumstances. (Doc. # 477 at 7-

     8).   Accordingly,      Aldissi     still    has   not    sufficiently

     demonstrated that he has a serious medical condition that

     substantially diminishes his ability to care for himself in

     his facility.       See USSG § 1B1.13, comment. (n.1); see also

     United States v. O’Garro, No. 3:14-cr-227 (AWT), 2020 WL

     3086028, at *4 (D. Conn. June 10, 2020) (explaining that

     thalassemia minor “is not of particular concern”); United

     States v. Bailey, No. 1:11-cr-10-MR, 2020 WL 3883659, at *2

     (W.D.N.C. July 9, 2020) (denying a 72-year-old prisoner’s

     motion for compassionate release, despite his “high blood

     pressure, high cholesterol and atrial fibrillation,” because

     those conditions were controlled and “the Defendant’s age,

     standing alone, [was] not an extraordinary and compelling


                                         5
Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 6 of 7 PageID 11279




     reason to reduce his sentence”); United States v. Smith, No.

     3:06-cr-289-VMC-MCR, 2021 WL 307379, at *1-2 (M.D. Fla. Jan.

     29, 2021) (denying compassionate release for an inmate with

     a variety of alleged underlying health conditions, including

     sickle cell trait).

          Additionally, the Court agrees with the Third Circuit

     that “the mere existence of COVID-19 in society and the

     possibility that it may spread to a particular prison alone

     cannot     independently      justify     compassionate     release,

     especially    considering     BOP’s     statutory   role,   and   its

     extensive and professional efforts to curtail the virus’s

     spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

     2020).   Thus,   Aldissi   has not    shown   an extraordinary    and

     compelling reason that justifies compassionate release and

     his Motion is denied.

          Even assuming, however, that Aldissi’s circumstances

     were extraordinary and compelling, the 18 U.S.C. § 3553(a)

     factors do not support compassionate release. Section 3553(a)

     requires   the   imposition   of a    sentence   that reflects    the

     seriousness of his crime. As the United States explains:

          Mahmoud Aldissi and his co-defendant, Anastassia
          Bogomolova, fraudulently obtained approximately
          $10,500,000 in small business research awards from
          across the federal government through their two
          companies. The defendants submitted proposals using


                                       6
Case 8:14-cr-00217-VMC-TGW Document 492 Filed 03/05/21 Page 7 of 7 PageID 11280




          the stolen identities of real people to create
          false endorsements of and for their proposals in
          order to win awards. Defendants proposed the
          victims of identity theft as consultants and
          subcontractors without their knowledge and included
          false costs associated with these individuals in
          their proposals. This identity theft caused
          irreparable damage to the victim’s reputations that
          will take years to rebuild. . . . Evidence was also
          presented that Aldissi conspired to fabricate and
          backdated documents in an attempt to obstruct the
          National Science Foundation - Office of Inspector
          General’s investigation. In sum, this was a brazen
          and outrageous fraud on the federal government that
          also destroyed the reputations of prominent
          scientists.

     (Doc. # 474 at 2). As of March 2021, Aldissi has served less

     than fifty percent of his term of imprisonment. (Doc. # 487

     at 2). Thus, the Court finds that the seriousness of Aldissi’s

     crime and the need for deterrence weigh against release and

     his Motion is denied for this reason as well.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant Mahmoud Aldissi’s pro se second Motion for

     Compassionate Release (Doc. # 483) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

     5th day of March, 2021.




                                      7
